Citation Nr: 1317280	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  10-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, from June 2009 and July 2009.  In June 2009, the RO granted service connection for diabetes mellitus and assigned an initial 20 percent rating, effective October 22, 2008.  In July 2009, the RO denied entitlement to service connection for hypertension and erectile dysfunction.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In his May 2010 VA Form 9, the Veteran requested a hearing before the Board.  A hearing was scheduled for April 15, 2013.  He failed to report.  He has not requested that the hearing be rescheduled and has not provided any reason for his failure to report for the hearing.  Thus, his request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2012).

During the pendency of this appeal, in June 2010 the RO increased the evaluation for the service-connected diabetes to 40 percent disabling, effective October 22, 2008.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the service-connected diabetes remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is required before the Veteran's appeal can be adjudicated.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran has been afforded several VA examinations during the course of his appeal; however, none of these examinations has specifically addressed the severity of his service-connected diabetes mellitus.  As such, the Board finds it necessary to remand the claim to determine the current state of his disability.

Additionally, while the Veteran was afforded VA examinations in July 2009 to assess his claims for hypertension and erectile dysfunction, an opinion as to aggravation was not provided.  The question of aggravation is an integral part of a secondary service connection claim, see 38 C.F.R. § 3.310(b), and the absence of an answer to this question requires remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, the July 2009 VA examiner should be contacted to provide an addendum opinion.

As the case must be remanded for the foregoing reasons, any recent VA treatment records should be obtained.  Also, efforts should be undertaken to ensure that the Veteran's complete treatment records from Dr. Yeow C. Tong, dated since 1986, have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since October 2008.

2.   Make arrangements to obtain the Veteran's complete treatment records from Dr. Yeow C. Tong, dated since 1986.

Contemporaneously with this effort, ask the Veteran to identify all records of non-VA health care providers who have provided any medical treatment relevant to the claims on appeal, since May 2009.  After obtaining appropriate authorizations for release of medical information, obtain the relevant and previously unobtained records from each health care provider the Veteran identifies.  Advise the Veteran that with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

3.  Thereafter, schedule the Veteran for a VA compensation examination to assess the current severity of his diabetes.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.

All manifestations of the Veteran's diabetes mellitus should be identified.

The examiner should state whether the Veteran's diabetes mellitus is manifested by any of the following:

(a) episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; 

(b) requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  Contact the examiner who conducted the July 2009 VA examination and request an addendum opinion.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  If the examiner from July 2009 is no longer available to respond to this inquiry, then another comparably qualified examiner may answer in his place.

(a) The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) the Veteran's hypertension and erectile dysfunction are proximately due to, or the result of, his service-connected diabetes.  

(b) The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that the Veteran's hypertension and erectile dysfunction are permanently aggravated by his service-connected diabetes.  

In providing these opinions, the examiner should consider the July 2009 statement from Dr. Yeow C. Tong which indicates that the Veteran was first diagnosed with diabetes mellitus in 1986.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

5.  Next, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

6.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


